Citation Nr: 1435610	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for diabetes mellitus in excess of  10 percent, prior to January 27, 2004, and in excess of 20 percent thereafter.

2.  Entitlement to an initial, separate, compensable rating for hypertension (currently characterized as diabetes mellitus, with hypertension).

2.  Entitlement to service connection for a disorder characterized by a lack of sex drive, as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her caregiver

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a January 2006 rating decision, the RO granted service connection for diabetes mellitus, which will be further discussed below.  In a December 2006 rating decision, the RO granted service connection for hypertension, with a noncompensable disability rating, effective March 2, 2006, (currently characterized as diabetes mellitus, with hypertension).  In a February 2008 rating decision, the RO denied service connection for lack of sex drive.

The Veteran initially claimed entitlement to service connection for diabetes mellitus on December 3, 2004.  In a January 2006 rating decision, the RO granted service connection for diabetes mellitus, with a 10 percent evaluation, effective December 3, 2003 (apparently based on a liberalizing law adding diabetes mellitus as a disease associated with exposure to certain herbicide agents, though the Veteran did not serve in Vietnam).  

In March 2006, the Veteran requested a higher evaluation for diabetes mellitus.  Within one year of the January 2006 rating action, VA associated new and relevant medical evidence with the claims file.  In December 2006, the RO granted a 20 percent disability rating, effective January 27, 2004.  In June 2007, the Veteran again requested reconsideration of her claim. Within one year of the December 2006 rating decision, VA again associated new and material evidence with the claims folder.  Pursuant to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from her original claim was received by VA.

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveal that there are relevant VA and private medical records that have been associated with the claims file since the most recent, January 2011, supplemental statement of the case.  Additionally, in March 2011 and 2014, the Veteran submitted additional evidence and argument in support of her diabetes mellitus claim on appeal.  The Veteran has not waived any of this evidence.  Generally, a waiver is necessary prior to the Board's review of such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the Board is remanding the Veteran's claims.  As such, she is not prejudiced by the Board's review of this evidence.

During the February 2013 Board hearing, the Veteran raised the issues of entitlement to service connection kidney and liver diseases as secondary to diabetes mellitus.  The Veteran also raised a claim for service connection for peripheral neuropathy of all extremities; however, the Board notes that the RO previously granted service connection for those disabilities in a February 2008 rating decision.  Also, in a March 2014 statement, she raised a claim of entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  These issues, other than the ones for service connection for peripheral neuropathy of the upper and lower extremities, have not been adjudicated by the AOJ, and are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Additionally, during the February 2013 Board hearing, the Veteran expressed her clear intent to pursue the issue of entitlement to a total disabilility rating based on individual unemplolyability (TDIU) due to the combined effect of all of her service-connected disabilities.  Because the TDIU issue, as specifically raised by the Veteran, is not limited to the underlying service-connected disability at issue in this appeal; and because the Veteran's other service-connected disabilities are not the subject of either an initial rating or increased rating claim on appeal before the Board, it would be premature for the Board to accept original jurisdicition over this issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (explaining the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of the adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability).  For this reason, the Board is required to place such issue in its proper procedural posture, and thus refers the issue of entitlement to a TDIU rating to the RO for appropriate consideration and handling in the first instance in accordance with 38 C.F.R. § 19.9(b).

In March 2014, the Veteran, through her Congressman, filed a motion to advance her appeal on the Board's docked.  The undersigned grants that motion to advance.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that for her diabetes mellitus a disability rating in excess of 10 percent is warranted prior to January 27, 2004, and a disability rating in excess of 20 percent warranted thereafter.  She further claims that her service-connected hypertension (which per a December 2006 rating decision is currently rated as a noncompensable part of her diabetes mellitus, effective March 2, 2006).  She also requests service connection for loss of sex drive, claimed as secondary to the diabetes mellitus.

Since the January 2011 supplemental statement of the case (SSOC), new, pertinent medical evidence and lay statements have been associated with both the paper and electronic claims files.  The new records include private medical records from multiple providers, including the Baylor College of Medicine and Dr. B. Libaroni (specifically including a March 2011 letter).  Additionally, more recent VA medical records are associated with the Virtual VA claims file, including records from as recently as April 2013.  As the Veteran has not waived her right to have the AOJ initially consider such evidence, the claims must be remanded for AOJ consideration of this evidence.  If the claims are not fully granted, the issuance of a SSOC is required.  See 38 C.F.R. § 19.31 (the AOJ is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

As to the diabetes mellitus and hypertension claims, the Veteran last underwent a VA examination for those disabilities in December 2010.  The evidence of record documents that her health condition has deteriorated since then, which the Veteran at least partially blames on her disabilities.  A more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In regards to her claim for a disorder characterized as lack of sex drive, secondary to diabetes mellitus, a January 13, 1998 private medical record, by Dr. A. Keffer, documents that the Veteran complained of a lack of libido after taking her prescription medication Alesse.  In a September 2007 statement, Dr. G. Keffer reported that due to diabetes and complications, she has no more sex drive/libido.  However, an October 24, 2011 Baylor College of Medicine record also documents that the Veteran has a history of ovary removal (left unilateral oophorectomy).  The Board finds that a VA examination is necessary to make a determination on this matter. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the Veteran receives VA treatment through the Houston VA Medical Center and the most recent treatment records are dated in April 2013.  Therefore, while on remand, more recent VA treatment records should be obtained for consideration in the appeal.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain VA treatment records from the Houston VA Medical Center dated from April 2013 to the present.  All reasonable attempts should be made to obtain such records consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran a VA examination at an appropriate location to determine the current nature and severity of her diabetes mellitus type II and hypertension, as well as, provide an opinion on the claimed lack of sex drive.  The claims file, to include a copy of this REMAND, must be made available to the examiner.  The examiner must review this Remand and the claims file as well as conduct any indicated evaluations, studies, and tests.  

(a) For the diabetes mellitus, the examiner should specifically report the Veteran's current treatment regimen.  

The examiner should indicate whether the Veteran: (i) is on a restricted diet, (ii) has ever been prescribed insulin or medications in lieu of insulin, (iii) has been advised or ordered by any physician to regulate her activities as a result of diabetes mellitus, (iv) had any episodes of ketoacidosis or hyperglycemic reactions (such episodes should be noted), (v) had hospitalizations due to diabetes (and if so, indicate the number), and (vi) visits a diabetic care provider (and if so, note the frequency). 

(b) As to the  hypertension, based on examination and review of all pertinent evidence, the examiner should render specific findings as to (i) the predominant readings for systolic and diastolic pressure, since March 2, 2006, and (ii) whether (and if so when) continuous medication for control of hypertension is or has been needed, since March 2, 2006.  

The examiner should clearly indicate whether the claims file reflects any change(s) in the severity of hypertension; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date, since March 2, 2006.

(c)  The examiner should also address the impact that the Veteran's diabetes mellitus, with hypertension, has on her employability, to include whether such renders her unemployable.

(d) In regards to the claim for lack of sex drive:

(i) Does the Veteran currently have a disorder characterized by lack of sex drive?  If so, please clarify what disorder.  

(ii)  Is it at least as likely as not (50% probability or greater) that the any such currently diagnosed disorder has been caused or aggravated by the Veteran's service or her service-connected diabetes mellitus?  

If the VA examiner determines that such a disorder aggravated by the service-connected diabetes mellitus beyond the natural progress of that disorder, the examiner should, if possible, opine as to the baseline level of severity of the disorder prior to the aggravation and subsequently determine the severity of any increase due to diabetes mellitus as opposed to the natural progress of the disorder.  

A complete explanation must be given for EACH opinion and conclusion expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  If the VA examiner is unable to make any of the requested determinations, he/she should explain why such a determination(s) is not possible.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include a review of all the evidence added to the record since the January 2011 SSOC.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


